DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 8, 9, 13, 15-17, 19, 20, and 23-25 are pending in the instant application. Claims 1, 8, 9, 13, 15-17, and 23 are rejected. Claims 19, 20, 24, and 25 are objected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on October 19, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejections as being anticipated by Bie et al. and Friberg et al., the grounds for rejection are moot in view of Applicant’s amendment and the rejections and claim objections have been withdrawn. 
Election/Restrictions
	It is noted that the search of the Markush-type claim has not been extended beyond the non-elected species wherein:
3 is optionally substituted aryl, (3-8C)cycloalkyl, heteroaryl or heterocyclyl; and
	the remaining variables are as defined in the claims.
As prior art has been found which anticipates the above identified nonelected
species, the Markush-type claims are rejected as follows and the subject matter of the
claims drawn to nonelected species held withdrawn from consideration. Claims 1, 8, 9,
13, 15-17, 19, 20, and 23-25 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was
found on the nonelected species, subject matter not embraced by the elected
embodiment or the above identified nonelected species is therefore withdrawn from
further consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 13, 16, 17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walser et al. (J. Org. Chem., Vol. 38, No. 18, 1973).
1 is hydrogen; R2 is –C(O)OH; R3 is phenyl; R4 and R5 are hydrogen; R6 and R7 are halo; and A1-A4 are C.
Claims 1, 8, 9, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (Journal and Proceedings of the Royal Society of New South Wales (1983), 71, 475-85). 
Hughes et al. discloses the compound 3-Phenyl-7-ethoxy-indole-2-carboxylic acid (see page 480) which anticipates a compound of the instant claims wherein R1 is hydrogen; R2 is –C(O)OH; R3 is phenyl; R4-R6 are hydrogen; R7 is ethoxy; and A1-A4 are C.
Claim Objections
	Claims 20, 24 and 25 are objected to for depending on a previous rejected claim. However, even if the claims are amended to be in independent form, they would still not be in condition for allowance because they contain non-elected subject matter. In other words, the subject matter or species which are not embraced by the elected embodiment or the above identified nonelected species have been withdrawn from further consideration. 
	Claim 19 is objected to for containing non-elected subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626